89 N.J. 252 (1982)
445 A.2d 713
KATHY WILNO, PLAINTIFF-RESPONDENT,
v.
NEW JERSEY MANUFACTURERS INSURANCE COMPANY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued April 19, 1982.
Decided May 13, 1982.
*253 William F. Hartigan, Jr. argued the cause for appellant (McLaughlin & Cooper, attorneys).
Benjamin N. Cittadino argued the cause for respondent (Pellettieri, Rabstein & Altman, attorneys).
PER CURIAM.
The judgment of the Appellate Division is reversed, substantially for the reasons expressed in the dissenting opinion of Judge Allcorn, reported at 180 N.J. Super. 146, 152 (1981).
*254 PASHMAN, HANDLER and O'HERN, JJ., dissenting:
We would affirm the judgment of the Appellate Division substantially for the reasons expressed in the opinion of the majority of that court, reported at 180 N.J. Super. 146 (1981).
For reversal  Chief Justice WILENTZ and Justices CLIFFORD, SCHREIBER and POLLOCK  4.
For affirmance  Justices PASHMAN, HANDLER and O'HERN  3.